- Case 3:20-cv-03038-TLB Document1-1 Filed 05/12/20 Page 1 of 12 PagelD #5

 

ELECTRONICALLY FILED

Basne County Circuit Court
Judy Kay Hares, Circuit Clerk

2020-Apr-08 15:69:33
O5CV-20-111
C14D01 : 12 Pages

 

 

 

IN THE CIRCUIT COURT OF BOONE COUNTY, ARKANSAS

CIVIL DIVISION |
PETER “PETE” ELDRIDGE oo _ PLAINTIFF
Vv, No.
- PACE INDUSTRIES ING...
& PACE INDUSTRIES LLC DEFENDANTS

COMPLAINT

Comes the Plaintiff, Peter Eldridge herein after Pete Hldridge, by and through his attorney,
Steven McNeely and for his cause action against the Defendants, Pace Industry Inc and Pace
industry LLC states as follows:
, _ I. Parties
1. The Plaintiff, Pete Eldridge, is and at all relevant times was and is a resident and
citizen of Alpena, Boone County, Arkansas, |
2, Defendant Pace Industry Castings, LLG. (hereinafter, Pace Industries LLC) i is a
corporation organized under the laws of the State of Delaware, with its principal
place of busitess in Arkansas. The register agent listed with the Arkansas
Secretary of Staie's Office is C T Corporation System, 124 West Capitol Avenue,
Suite 1900, Little Rock, Arkansas 72201.
3. Separate Defendant, Pace Industries ‘ine., » 8 a domestic corporation organized
under the laws of the State of Arkansas, with its principal Place of business in
Arkansas. The repister agent listed “with the Arkansas Secietary of State's Office
is C r Corporation System, 124 West Capitol Avenue, Suite 1900, Litile Rack,

Arkansas 72201.
Page | of 5

Mtn

 
Case 3:20-cv-03038-TLB Document1-1 Filed 05/12/20 Page 2 of 12 PagelD #6

Page 2 of 5

The Plaintiff worked at the Pace B&C Division of Pace Industries in Harrison
Arkansas at all ‘relevant times. The Harrison ‘Division is a whole owned
subsidiaries of Pace Industries Inc and Pace Industries LLC (collectively refereed
to as Pace Industries or Defendants).
All facts herein. complained of occurred at the Harrison Division of Pace
Industries in Boone County Arkansas, |

"IL Jurisdiction and Venue
Jurisdiction is proper under Ark. Code Ann. § 16-13-20) which states that circuit
courts ‘shall have original Iutisdiction of all actions and proceedings for the
enforcement of civil ‘rights or redress of civil wrongs, except when exclusive
jurisdiction is given to other courts. Jurisdiction is also proper under Ark. Code
Amn. § 16- 123- 101 et al. Jurisdiction is also proper under Arkansas Constitution,
Amendment 80 § 6(A), which ‘states that cireuit courts are established as trial
courts. of original jurisdiction of alt justiciable matters not otherwise assigned
pursuant to the Constitution. : |
Venue is proper under- Ark. Code Ann. § 16-60-101.. Venue in circuit courts,
which states @C1) The county in which a substantial part of the event or
omission giving tise to the cause of action ocourreds (aj(3) The county where the
Plaintiff resides at the time incident ocdiumred- Boone County, Arkansas,’
This action is brought for violation of the Americans with Disability Act if 1990
(ADA) and Age Discrimination i in Employment Act of 1967 and the Arkansas
Civil Rights Act of 1993. Plaintiff tniely filed a’ ‘ charge of discrimination with

the EEC, a copy. of which i is attached hereto as Exhibit “A”, and now timely files

 

 
Case 3:20-cv-03038-TLB Document1-1 Filed 05/12/20 Page 3 of 12 PagelD #: 7

10.

ik.

12.

13.

14.

Page 3 of 5

this action within the 90 days of receiving his Right:To-Sue letter attached hereto
as Exhibit “B* Accordingly, this Court has subject matter jurisdiction and
personal jurisdiction over the parties, Venue is proper.

| IIL. Facts
Plaintiff, Pete Eldridge is a male with a date of birth of August 24 1948 and is
currently seventy-one years old. Plaintiff went to work for Defendants at the
Harrison Division Plant i in 2010 asa Quality Control Auditor,
The Plaintiff had a work related i injury to his lefi. knee on July 26" 2016. He
under went niultiple surgeries for his knee condition and has substantial pain and
is litaited i in his ability io stand or walk on it for any Jength of time.
Plaintiff requestéd aicommodations after his July 2016 injury and was provided
them up until February 2019, ‘when they were dénied and Defendants began to
count points against Plaintiff for work missed because of his knee. With the
accommodations Plaintiff could perfor the essential functions of his job.

Plaintiff wes discharged by Defendants Pace Industries on May 24" 2019,

~ Plaintiff was lerminated under circumstances ‘that similarly situated persons

without disabilities or younger then the Plaintiff were not so terminated.
IV. COUNT I DISCRIMINATION BASED, ON DISABILITY
Plaintiff re-alleges the foregoing as if fully set out herein,
By virtue of the facts alleged herein, Plaintiff has a Disability, as that term is
defined by the Americans with Disabilities Act of 1990, and the Arkansas Civil

hea

Rights Act of 1993,

 

 
Case 3:20-cv-03038-TLB Document 1-1 ° Filed 05/12/20 Page 4 of 12 PagelD #: 8

i5. By virtue of the facts alleged berein, Defendants has discriminated against
plaintiff on the basis of his Disability, in violation of the ADA, and in violation of
the Arkansas Civil Rights Act. Defendants has also violated the ADA by failing
to accommodate Plaintiff’s Disability.

16. Defendants terminated Plaintiff under circumstances similarly situated persons
with disabilities were not terminated.

17. As a direct and proximate cause of Defendants’ acts and omissions alleged
herein, Plaintiff has lost wages, lost fringe benefits, lost earning capacity, lost
sleep. "’ ) | .

18. Defendants” actions have ‘been SO egregious as to warrant the imposition of
punitive damages. a | .

V. COUNT II DISCRIMINATION BASED ON AGE

19. —- Plaintiff re-alleges the foregoing as if fully set out herein

20. Plaintiff is seventy-one (71) old, his date of bith is August 24" 1948,

21. Defendants terminated Plaintiff under circumstances that similarly situated
younger employees who had used profimnity or elevated their voice were not so
terminated. © -

22. Defendants filled Plaintiff's Quality Control Auditor position with Ms. Cheryl
Pollard who is a younget individual. . /

23. Accordingly, Defendants has discriminated against Plaintiff on the basis of Age
in. violation of the Age Discrimination in Employment Act of 1967 and the

Arkansas Civil Right Act of 1993.

Page 4 of 5

 
Case 3:20-cv-03038-TLB Document 1-1 Filed 05/12/20 Page 5 of 12 PagelD # 9

24, As a-direct and proximate cause of the Defendants’ acts and omissions, Plaintiff
has lost wages, lost fringe benefits, lost earning capacity, and lost sleep.

25. Defendants’ actions have been SO egregious as to warrant the imposition of
punitive damages. .
Wherefore, Plaintiff, prays for appropriate compensatory damages exceeding the

amount of seventy-five thousand . dollars ($75,000.00), and injunction requiring

defendants to remove all adverse employmett information from his personnel file,
designating him as rehirable, a positive employment recommendation and immediate
reinstatement to his job as a quality control auditor and a declaratory judgement that

Defendants’ acts and omissions have violated the ADA, Age discrimination and -

employment Act and the Arkansas Civil Rights amendment, for a requirement that this’ -

lawsuit be posted that Defendants have violated the law, for investigation and
disciplinary action against the appropriate individuals committing discrimination,
prejudgment it interest, for punitive damages, for reinstatements or front pay, for trail by
jury, for cost, for 5 atoney 5 fees, and for all other proper relief.

Respectfully Submitted,

"Steven McNeely Attorney ° |
9424 Centennial Road... .
Jacksonville, AR 72076 -

Phone (501):983-9055-Fax: (501) 983-9022
Email: / smensely@arkansaso ij

'

 

By: Steven McNeely (#96-167)

Page 5 of 5

 
Case 3:20-cv-

 

03038-TLB Documenti1-1 Filed 05/12/20 Page 6 of 12 PagelD #: 10

‘U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHARGE OF DISCREMINATION |
: For Official Use Only ~ Change Number:
EECC Form 5A (7/2016)
Name (First, Middle, Last): i.
Personal Street Address; 650 Sawmill Rd.,
Information city; _ Alpana State: AR Zip Code: 72611
Telephone NUE ag 565694 Eefome O Work Cell
Nthecompenror, Organization Name: Pace Industries LLC _
organization you Street Address: ‘ 3 12 Industrial Park North
believe 0
discriminated =| tv: Harrison 0 State: AR ZipCode: __ 7260)
against you. Your job title or the title of the job for which you applied: . quality control auditor
Why you tbétieve ' .
you were Race OO Cotor =O Religion £3 Natlonal Origin
discriminated [SX 4. Disability Age Genetic Information ©
“against? __Retaftation re” Other Ol me
7 Date(s) Discrimination Fook Place: Earliest Au, eae latest 7B TTS
7 Write 2 Grief statement describing each lob sedlon and Monty the date ot each action. —
have provided this in the Attached “Complaintant Affidavit” dated 10/10/19
What happened to and I incorporate the same herein as if repeated word for word .
you that-you - - og .
believe was Additional Attachments: >
discriminatary? Avachment No. 1- Impairment rating teport 1/3/19
' Aitachment No. 2 Equian Letter 5/0738

Aztachment No 3. Termination notice 5/24/19

 

 

 

 

Signature and
Verification ;

Organization named above, talso understand that the EEOC can only investigate charges of job

! understand this charge will be filed with bath the EEGC and the State or local Agency, ifany. | wil advise
the agencies if | change my address or telephone number and | wilf cooperate fully with them Io the
Processing of my change-in accordance with thelr procedures. 3 - . .

! understand by signing below thet |am filing a-cherge of employinent discrimination with the BFOC. |
understand that the- EEOC Is required by

discrimination based on race, color, religion, sex, national origin, disability, age, genetic information, or .
based on-retatiation far filing-a charge of employment discriminatior, helping in.somenne else's complaint
about job discrimination, ar complaining eyfoyer about job discrimination,

   

     

 

 

 

 

 

 

 

 
Case 3:20-cv-03038-TLB Document 1-1 Filed 05/12/20 Page 7 of 12 PagelD #: 11

_ Complainant Affidavit
_ Eldridge v. P.
Page 1 of 4

_. COMPLAINANT AFFIDAVIT.

Date: lofe} 9:

Re: Pete Eldridge’s EEO Complaint of Di scrimination
agianst Pace Industries LLC

1, My name is Peter Morris Eldridge, my date of birth is August 24, 1948.

2. My address is 650 Sawmill Rd., Alpana, AR 72611.

3. My phone numbers is 870-365-7694 (home). .
a. My email address is peldridgeS@yahoo.com :
4. From October 16" 2016 to May 22" 2019 I worked full at Pace 4
industries LLC, herein after “Pace” located at 312 Industrial Park
North, Harrison AR 72601. I became a quality control auditor in *
Janurary 2011. My supervisor was John Able. . Ji

5. [suffered a work related injury to my léft knee on July 26" 2016.

_6. From July 27" 2016 through Janurary. 17" 20191 underwent four knee
surgeries and worked with accomadations of time off, intermittant
leave or/and lessor hours. _

7. Lhad no disciplinary records 'for my entire employment with Pace
through the date of my work injury‘on July 26" 2016.

8. In October 2016 additional treatment for my lef tknee was denied and I
had to hire an atiémey to proceed to.a workers compensation hearing
on additional benefits. 1 hired Mr. Steven McNeely to represent to on
Novmber 1" 2016.° The fact is | had-my first surgery on.8/26/2016 and
it dic d not fix my knee arid my knee condition became a medical issue
with Pace. © te. , St |

9. Prior to me having medical problems with my left knee I had high
_ evaluations on my job profermance reviews.. Starting in Novmber 1"

my . kp Ae
1 Bee Nib cn
(Page *lof4

 
Complainant Affidavit
Eldridge v. P.
Page 2 oad

through the date’of my termination J would eive commenets and
statements from.my co-workers and Supervisors that managment
wanted to get-rid off me becasue of may age and my medical condition
with my left knee. ,

10. These comments included:

a. “You are old enough you should just retire?

b. “I have been told to document any thing I can to write you up because,
managment wants you fired, because of your injury and your age”

¢. Comments were. made my- age effected the companies insurance
premiums, © ss 7

d. “Watch. your back, managment is really after you”

©. I was told that management really wants to get rid dff me, because off
having to taken off early and missing shifts because of my disability to

, my knee. oe ., ‘

11, The way: peoplé treated my, especially managment changed after |
did not become 100% afier.the first surgery in August 2016.

a. Mangement would-not greet me the. way they use to.
b. The’ plant manger would look the other way, s6.as not to have to
acknoldge me. OR oy

C. Noone in management would even ask me how my knee was doing.

I want to file a complaint of discrimination based oniny race. On the date
of my termination I Was 70 years Od 7 cos

E want to file a complaint of discrimination based my disability to my left
knee, following four.suregies and a 50% impairment rating.

I want to file a complaint of retaliation for my activities of requesting more

medical treatment fréin the employer under the Arkansas workers
Compensation Act.

‘ a : , ExhitA " .

8 Page 2 of 4:

 

 
Case 3:20-cv-03038-TLB Document1-1 Filed 05/12/20 Page 9 of 12 PagelD #: 13

Complainant Affidavit -

Eldridge vy. Pac
Page 3 of 4 RL

I want to file a complaint of discrimination based o1 on. my request for
reasonable accommodation, of intermittant leave. °

I was discriminated and retaliated against when:

11.On May 22™ 2019, Pace Ind. , took away my émployee badge and
expelled me from the Agency premises.

12.Since May 22 2019 to the present I was denied the following job
position: quality control auditor with Pace Industries.

13.On Wednesday April the 8" 2019 and Thursday April the 9" 2019 I had
to take off work because of medical problems with my left knee, Pace
started counting points for my’ absence. I soon after requested a
reasonable accomadation of intermmitent leave, as I have had for the
past three years, and was denied.

‘

14.Since May 22, 2019 to the present, Agency denied my wages and 8
benefits, including health i insurance. |

15. In June of 2019 Pace denied to o property file out t form CMS-L564_
_ Request for Employment Information required by the US social
security administration show I could get entoylied i in medicare part B.

17. My attorney will ‘be STEVEN MCNEELY DBA ATTORNEY AT LAW,

9424 Centennial Road, Jacksonville, AR 72076, Phone: (501)983-9055, Fax
No. (501) 983-9022; ;

E-mail: ssmeneely @arkarisasworkinjury. com

_ Based on the foregoing, Lallege that the Agency discriminated againist me
based on my age, ‘disability, and in retaliation’ for my prior activities of
protecting my legal rights in violation of The Title VI of Civil Rights Act
of 1964 and Americans with Disabilities Act of 1990/Rehabilitation Act of
1973, as amended, 29 U. S: C. 706; 791 et seq.

© Bchshit a
Pe 304 _

 

 

 
Case 3:20-cv-03038-TLB.. Document 1-1 Filed 05/12/20 Page 10 of 12 PagelD #: 14

Complainant Affidavit
Eldridge v. Pace
Page 4 of 4

(Initial each page, if more than one.)

DECLARATION

I, the undersigned, declare under penalty of perjury that the statements made
in the above affidavit are true and correct to the best of my knowledge,
information, and belicf =

 

STATE OF ARKANSAS _
COUNTY OF,

On this date personally appeared before the abovesigned, Peter Morris Eldridge, who
stated that they he executed the same for the consideration and purpose herein mentioned

- and set forth and desired the same certified which is hereby done, this
day of October. 2019 of

 

 

 
Case 3:20-cv-03038-TLB Document1-1 Filed 05/12/20 Page 11 of 12 PagelD #: 15

% tvs Qt
. ‘ rhe :
'

U.S, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Little Rock Area Office

820 Louisiana St, Suite 200

‘ Little Rock, AR 7220L

Little Rock Status Line: (866) 408-B075

Little Rack Direct Dial: (501) 324-5060
FAX (SOL) 324-5991

Website: www,ceos gay

 

. Peter Eldridge
650 Sawmill Rd ‘
Alpena, 72611

Re: Peter Eldridge v. Pace Industries”
EEOC Charge No. 493-2020-00137.

Dear Mr, Eldridge:

The.enclosed Notice terminates our processing of your charge and gives notice of your right to sue within
90 days. On December 9, 2019, @ copy of the Respondent's Position Statement was released to you through
the Commission’s public portal. All evidence collected during the investigation was thoroughly reviewed
and the evidence did not support a violation of the law. The investigation revealed the following facts.- 3
You. alleged you were harassed, denied the position of Quality Control Auditor, denied a reasonable
accomunodation, denied wages and benefits, and discharged because of your medical history in violation of . i
the Americans: with Disabilities Act of 1990, as amended, and harassed, denied the position of Quality :
Control Auditor, denied wages and benefits, and discharged because of your ege, 70, in violation of the.
Age Discrimination in Employment. Act of 1967, as amended, and in retaliation for protecting your legal
rights i in violation of Title VII of Civil Rights Act of 1964 and Americans with Disabilities Act of 1990,

The evidence shows your allegations regarding the Quality Control Auditor position, wages, and benefits
-begin on May 22, 2019, which is after you were discharged. . '

As to your discharge, on November 12, 2018, you received a Formal Discussion and Decision Making Leave-
-Critical Final Waming for serious and unacceptable Sestile conduct toward fellow employees. This
discipline was supported by four 44) witness statements, .

On May 21, 201 9, a Coworker reported you created a hostile work environment, The Respondent investigated
the allegation and determined to terminate your employmer it.

As to your allegation you were. denied @ reasonable accommodation, you alleged the Respondent began
counting points for your disability related April 8, and 9, 2019, absences. Soon thereafter, you requested
a reasonable accommodation, but your request was denied, Iti is the Respondent’s position you received
reasonable accommodations for ihe three (3) year period prior to April 8, 2019. However, in January 2019,
you were released to retum to your regular job. Additionally, the Respondent's attendance calendar shows
you worked your full shift on April 8, and 9, 2019. .

‘No further action will be taken by this office rogarding your Charge of Discrimination. The District

_ Director's determination in this: matter is attached. This determination concludes the processing of the
charge by the EEOC, but does not affect your right to sue on your own behalf. You may pursue the matter

| foi 8

Ps I .

 
Case 3:20-cv-03038-TLB Document1-1 Filed 05/12/20 Page 12 of 12 PagelD #: 16

Peter Eldridge v. Pace Industries
EEOC Charge No. 493-2020-00137
Page 2 of 2

by filing in Federal District Court "as exp
Sheet.

JAN 1 4 2020

 

Date
Enclosure (Form 161 w/attachments)

cc; Steven McNeely ‘
Attomey for Charging Party

lained in the Dismissal and Notice of Rights and the Information

Sincerely,

Marg to Ayers
Margie Myers
Investigator

gh hibit &”

ps a

 
